--------------------------------------------------------------------------------

Exhibit 10.20

[exhibit10-20x1x1.jpg]


EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), dated as of July 29, 2015, is made by
and between SunOpta, Inc. (“SunOpta”) (SunOpta together with all past, present,
and future parents, divisions, operating companies, subsidiaries, and affiliates
are referred to collectively herein as “Company”) and Edward Haft (“Executive”).

WHEREAS, pursuant to the Purchase and Sale Agreement dated July 30, 2015, and
ancillary agreements (the “Purchase Agreement”), Company will acquire all of the
all of the outstanding equity interests in Sunrise Holdings (Delaware), Inc.
(“Holdings”);

WHEREAS, Executive has been employed as the President and Chief Executive
Officer of Sunrise Growers, Inc. (“Sunrise”), a wholly-owned subsidiary of
Holdings;

WHEREAS, Company desires to employ Executive following Company’s acquisition of
Sunrise (the “Transaction”), and Executive desires to continue such employment
upon the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Company and Executive agree as follows:

1.

TERM OF EMPLOYMENT

   

The term of Executive’s employment with Company under the terms and conditions
of this Agreement commences upon the closing of the Transaction (“Effective
Date”) and ends on the earlier of the third anniversary of the Effective Date or
the date on which Executive’s employment with the Company ends in accordance
with Section 7 of this Agreement (the “Employment Term”). If Executive remains
employed by Company after the Employment Term ends, then such continued
employment shall be according to the terms and conditions established by Company
from time to time (provided that any provisions of this Agreement that by their
terms survive the termination of the Employment Term and this Agreement shall
remain in full force and effect).

    2.

TITLE AND EXCLUSIVE SERVICES


(a)

Title and Duties. During the Employment Term, Executive’s title will be SVP
Frozen Fruit Category, and Executive will perform such duties and have such
authority consistent with such position and as determined from time to time by
Company. Executive will report to the Company’s Chief Executive Officer.
Executive will also serve in such other positions and capacities with any
affiliate of Company as requested from time to time by Company, without
additional compensation to Executive. Executive will follow all applicable
written policies and procedures of Company as of the date hereof and as may be
updated or adopted by Company from time to time, including without limitation
Company’s employee handbook and all policies relating to business ethics,
conflict of interest, management and disclosure of Company financial
information, non-discrimination, non-disparagement, workplace safety, and
confidentiality and protection of Company and third party trade secrets.

1

  Initials:   Company: MSC   Executive: EH


--------------------------------------------------------------------------------


Exhibit 10.20

[exhibit10-20x1x1.jpg]


(b)

Exclusive Services. During the Employment Term, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise, without the prior
consent of the Company; provided, however, that Executive may participate in
professional, civic or charitable organizations so long as such participation is
unpaid and does not interfere with the performance of Executive’s duties or
responsibilities under this Agreement or conflict with Executive’s
confidentiality, non-competition, non-solicitation or non-disparagement
obligations under the Purchase Agreement.

 



(c)

Prior Employment. Executive affirms that no contractual, fiduciary or other
obligation exists with any prior employer or entity that would prevent Executive
from fully performing duties and responsibilities of this Agreement, or that
would subject Company to any claim with respect to Company’s employment of
Executive. Executive represents and warrants he will not use or disclose any
confidential or proprietary information from any prior employer in the course of
his employment with Company (except with respect to such information purchased
by Company in connection with the Transaction).

    3. COMPENSATION AND BENEFITS     (a)

Base Salary. During the Employment Term, Executive shall be paid for services
rendered an annualized salary of Four Hundred and Twelve Thousand Dollars
($412,000.00) (“Base Salary”). The Base Salary shall be payable in accordance
with Company’s regular payroll practices and pursuant to Company policy, which
may be amended from time to time. Executive’s performance and Base Salary shall
be reviewed from time to time and Company may increase Executive’s annual Base
Salary rate in accordance with reasonable practices and Company policy.

 



(b)

Car Allowance: Executive shall be paid an annualized car allowance of $18,000 to
be paid according to the Company’s regular payroll practices including
applicable taxes and withholding. In addition, customary running expenses (e.g.
fuel, insurance) can be submitted as expenses.

 



(c)

Incentive Opportunity. For each full fiscal year during the Employment Term,
Executive shall be eligible to receive an annual incentive (the “Annual
Incentive”) with a target amount of sixty percent (60%) of Executive’s Base
Salary, based on the achievement of performance targets or goals to be
determined by Company after consultation with Executive, and in accordance with
the terms and conditions of Company’s Short Term Incentive Plan as in effect
from time to time. Subject to Section 8(b), no Annual Incentive will be earned
unless Executive remains employed as of the payment date for such Annual
Incentive, with such payment to be made to Executive in the fiscal year
following the year giving rise to the Annual Incentive. All determinations by
Company regarding the satisfactory achievement of performance targets and all
other conditions for the payment of any Annual Incentive shall be in the sole
discretion of Company and final and binding on Executive.

 



(d)

Long-Term Incentive. For each full fiscal year during the Employment Term,
Executive will be eligible to participate in Company’s Long Term Incentive Plan
at a target of 60% of Base Salary in accordance with the terms and conditions of
the Company’s Long Term Incentive Plan as in effect from time to time. In
addition, upon the Effective Date and subject to Board of Directors approval,
the Company will grant Executive a one-time award of 100,000 stock options, with
a strike price as of the day prior to grant in accordance with the terms and
conditions of the SunOpta 2013 Stock Plan and a definitive award agreement.

2

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------


Exhibit 10.20

[exhibit10-20x1x1.jpg]


(e)

Employee Stock Purchase Plan: During the Employment Term, you will be eligible
to participate in the ESPP with 1% to 10% contribution up to a maximum stock
value of $25,000 and in accordance with the ESP Plan document as in effect from
time to time.

 



(f)

Employee Benefits. During the Employment Term, Executive will be entitled to
participate in each employee benefit plan and program of Company as in effect
from time to time, on the same basis as those benefits are generally made
available to similarly-situated executives of Company. Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program, and Executive’s participation in any such plan or program will
be subject to the provisions, rules and regulations applicable thereto.
Executive will also receive reimbursement of up to $6,800.00, less applicable
taxes and withholding for any voluntary life insurance acquired by Executive,
subject to the Company’s receipt of acceptable documentation.

 



(g)

Expenses. During the Employment Term, Company will reimburse Executive for
reasonable business expenses pursuant to Company policy.

 



(h)

Withholdings and Deductions. Company will deduct or withhold from any payment
made or benefit provided hereunder, including without limitation compensation
specified in this Section 3, all federal, state and local taxes and other
withholdings the Company is required or authorized by law to deduct or withhold
therefrom or otherwise collect in connection with the wages and benefits
provided in connection with the Executive’s employment with the Company.

    4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION     (a)

Confidential Information. Company will provide to Executive confidential
information and trade secrets including but not limited to Company’s marketing
plans, growth strategies, target lists, performance goals, operational and
programming strategies, specialized training expertise, employee development,
engineering information, sales information, client and customer lists, business
and employment contracts, representation agreements, pricing and ratings
information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, technological
initiatives, proprietary research or software purchased or developed by Company,
content distribution, and other information Company treats as confidential or
proprietary (collectively “Confidential Information”). Confidential Information
shall not include any information that is in or enters the public domain through
no fault or action of Executive.

 



(b)

Agreement Not to Use or Disclose. Executive acknowledges that Confidential
Information is proprietary to Company and agrees not to use it or disclose it to
anyone outside Company, except to the extent that: (i) it is necessary in
connection with performing Executive’s duties; or (ii) Executive is required by
court order to disclose the Confidential Information, provided that Executive
shall promptly inform Company, shall cooperate with Company to obtain a
protective order or otherwise restrict disclosure, and shall only disclose
Confidential Information to the minimum extent necessary to comply with the
court order. Executive agrees to never use Confidential Information, including
Company trade secrets, in competing, directly or indirectly, with Company. When
Executive’s employment ends, or at any other time upon request of Company,
Executive will immediately return all Confidential Information to Company.

3

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------


Exhibit 10.20

[exhibit10-20x1x1.jpg]


5.

RESTRICTIVE COVENANTS


(a)

Non-Interference. To preserve Company’s Confidential Information, goodwill and
legitimate business interests, Executive agrees that during Executive’s
employment with Company (including any period of such employment after the
Employment Term ends) and for twelve (12) months after such employment ends for
any reason, Executive will not, directly or indirectly, whether for his own
account or for the account of any other individual, partnership, firm,
corporation or other business organization (each a “Person”) (other than
Company) (i) (A) solicit in any capacity, encourage to terminate, or otherwise
interfere with the relationship of, any individual who is, or was within the
then-most recent twelve (12)-month period, employed by, or otherwise engaged to
perform services for, Company, or (B) endeavor to entice away from Company any
such individual; provided that general advertising not directed specifically at
employees of Company shall not be deemed to violate this clause; or (ii) solicit
in any capacity or encourage any Person who is, or was within the then-most
recent twelve (12)-month period, a vendor, supplier or licensor of Company, to
terminate or reduce its relationship with Company.

    (b)

Non-Solicitation. To further preserve Company's Confidential Information,
goodwill, specialized training expertise, and legitimate business interests,
Executive agrees that during Executive’s employment with Company (including any
period of such employment after the Employment Term ends) and for twelve (12)
months after such employment ends for any reason, Executive will not, directly
or indirectly, whether for his own account or for the account of any other
Person, use any Confidential Information to solicit or endeavor to entice away
from Company any Person who is, or was within the then-most recent twelve
(12)-month period, a customer of Company.

    (c)

Extension of Restrictions. The restrictions set forth in this Section 5 shall be
extended by the length of any period during which Executive is in breach of any
of the terms hereof.


6.

OWNERSHIP OF MATERIALS


(a)

Ownership and Assignment. Executive agrees that all inventions, improvements,
discoveries, designs, technology, and works of authorship (including but not
limited to computer software) made, created, conceived, or reduced to practice
by Executive, whether alone or in cooperation with others, during Executive’s
employment with Company (including any period of such employment before or after
the Employment Term), together with all patent, trademark, copyright, trade
secret, and other intellectual property rights related to any of the foregoing
throughout the world, are among other things works made for hire (the “Works”)
and at all times are owned exclusively by Company, and in any event, Executive
hereby assigns all ownership in such rights to Company. Executive understands
that the Works may be modified or altered and expressly waives any rights of
attribution or integrity or other rights in the nature of moral right (droit
morale) for all uses of the Works. Executive agrees to provide written
notification to Company of any Works covered by this Agreement, execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms, even if no
longer employed by Company. Executive agrees that Executive shall have no right
to reproduce, distribute copies of, perform publicly, display publicly, or
prepare derivative works based upon the Works. Executive hereby irrevocably
designates and appoints the Company as Executive’s agent and attorney-in-fact,
to act for and on Executive’s behalf regarding obtaining and enforcing any
intellectual property rights that were created by Executive during employment
with Company and related to the performance of Executive’s job. Executive agrees
not to incorporate any intellectual property created by Executive prior to
Executive’s employment with Company, or created by any third party, into any
Company work product. The assignment of Works under this Section 6 does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of Company was used and which invention was developed
entirely on Executive’s own time, so long as the invention does not: (i) relate
directly to the business of the Company; (ii) relate to the Company’s actual or
demonstrably anticipated research or development, or (iii) result from any work
performed by Executive for Company.

4

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------

Exhibit 10.20

[exhibit10-20x1x1.jpg]


(b)

Third Party Information. Executive shall not improperly use for the benefit of,
bring to any premises of, divulge, disclose, communicate, reveal, transfer or
provide access to, or share with Company any confidential, proprietary or
non-public information or intellectual property relating to a former employer or
other third party without the prior written permission of such third party.
Executive hereby indemnifies, holds harmless and agrees to defend Company and
its officers, directors, partners, employees, agents and representatives from
any breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of Company in effect from time to time at the discretion
of the Company, including regarding the protection of confidential information
and intellectual property and potential conflicts of interest.


7.

RESIGNATION/TERMINATION


(a)

Termination. Executive’s employment with Company may be terminated by either
Company or Executive at any time and for any reason, except that in the event of
Executive’s resignation without Good Reason effective prior to the third
anniversary of the Effective Date, Executive shall provide at least ninety (90)
days written notice to Company. Executive’s employment with Company will
terminate immediately upon Executive’s death or Disability. The date upon which
Executive’s termination of employment with Company for any reason is effective
is the “Termination Date.” For the purposes of Section 8 of this Agreement, with
respect to the timing of any severance payments thereunder, the Termination Date
means the date on which a “separation from service” has occurred for the
purposes of the Code.

    (b)

Resignation From Other Positions. Immediately upon termination of Executive’s
employment with Company for any reason, Executive will resign all positions then
held as a director or officer of Company, including any and all affiliates.


8.

COMPENSATION UPON TERMINATION


(a)

Termination For Cause, Resignation Without Good Reason, Death or Disability.
Upon termination of Executive’s employment with Company for Cause, upon
Executive’s resignation without Good Reason, or upon Executive’s death or
Disability, Company shall pay to Executive or Executive’s beneficiary or
Executive’s estate, as the case may be, pursuant to this Agreement Executive’s
Base Salary earned through the Termination Date, the value of Executive’s
accrued and unused paid time off, and reimbursement for any unreimbursed
business expenses properly incurred by Executive in accordance with Company
policy on or prior to the Termination Date provided such claims are accompanied
by appropriate documentation and are submitted to the Company within 30 days
following the Termination Date (the “Accrued Compensation”). Executive will not
be entitled to any other compensation or benefits from Company.

5

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------


Exhibit 10.20

[exhibit10-20x1x1.jpg]


(b)

Termination Without Cause or Resignation With Good Reason. Upon termination of
Executive’s employment by Company without Cause (and not due to Executive’s
death or Disability), or upon Executive’s resignation for Good Reason, then in
addition to the Accrued Compensation, Company will, subject to Executive
satisfying the conditions in Section 8(f), provide the following:


  (i)

An amount equal to Executive’s annual Base Salary, payable in substantially
equal installments on Company’s regular payroll schedule over a twelve
(12)-month period following the Termination Date; provided that the first
installment shall be paid commencing on the first regular payroll date of the
Company that occurs more than 60 days after the Termination Date (and including
any installment that would have otherwise been paid on regular payroll dates
during the period of 60 days following the Termination Date), provided the
conditions specified in Section 8(f) have been satisfied.

        (ii)

An amount equal to the Annual Bonus for the fiscal year prior to the year in
which the Termination Date occurs, which would have been payable to Executive
had he remained employed by Company through the Annual Bonus payment date for
such prior fiscal year, if such prior year Annual Bonus has not yet been paid as
of the Termination Date. The prior year amount will be calculated and payable in
the same manner and at the same time as Annual Bonus payments are paid to other
participants in the Short Term Incentive plan.

        (iii)

An amount equal to a pro-rata portion of the Annual Bonus for the fiscal year in
which the Termination Date occurs, which would have been payable to Executive
had he remained employed by Company through the Annual Bonus payment date. The
pro rata amount shall be calculated based on Company’s actual performance during
the applicable fiscal year, multiplied by a fraction, the numerator of which is
the number of days during the fiscal year Executive was employed and the
denominator of which is 365. Any such pro-rata amount will be payable to
Executive in a lump sum no later than April 30 of the calendar year following
the calendar year in which the Termination Date occurs.


(c)

Cause. For purposes of this Agreement, “Cause” shall mean:


  (i)

Executive’s failure to perform materially his duties with respect to Company or
its affiliates;

        (ii)

Executive’s commission of a felony or any other crime involving moral turpitude
or Executive’s commission of any material dishonest act, fraud, embezzlement or
similar conduct against the Company or its affiliates;

        (iii)

any act or omission by Executive that is the result of misconduct, gross
negligence or any other conduct or behavior that is, or may reasonably be
expected to be, materially detrimental to the financial condition, business or
reputation of Company or its affiliates;

        (iv)

any material breach or violation by Executive of Company’s code of ethics and
business conduct or such other material policies as may be adopted by Company
from time to time;

        (v)

a material breach by Executive of his representations and warranties hereunder;
or

6

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------


Exhibit 10.20

[exhibit10-20x1x1.jpg]


  (vi)

a material breach by Executive of any obligations under any agreement entered
into between Executive on the one hand and Company or any of its affiliates, on
the other hand.


(d)

Good Reason. For the purposes of this Agreement, “Good Reason” shall mean (i) a
material diminution in Executive’s Base Salary unless such reduction is
consistent with a reduction applied to similarly-situated Company employees;
(ii) a material diminution in Executive’s duties or responsibilities; (iii) a
transfer of Executive’s primary workplace by more than fifty (50) miles from his
current workplace; or (iv) Company’s failure to comply with any material
obligation to Executive under this Agreement.

    (e)

Disability. “Disability” shall mean Executive’s inability to perform on a
full-time basis the duties and responsibilities of his employment with Company
by reason of his illness or other physical or mental impairment or condition, if
such inability continues for an uninterrupted period of 120 days or more during
any 180-day period.

    (f)

Conditions. Notwithstanding the foregoing provisions of this Section 8, Company
will not be obligated to make any payments to Executive under Section 8(b)
hereof unless: Executive has signed a release of claims in favor of Company and
its affiliates and related entities, and their directors, officers, insurers,
employees and agents, in a form prescribed by Company; all applicable rescission
periods provided by law for releases of claims shall have expired and Executive
shall have signed and not rescinded the release of claims; and Executive is in
strict compliance with the terms of this Agreement and any other agreements with
Company as of the dates of such payments.


9.

NON-DISPARAGEMENT

   

During and at any time after Executive’s employment with Company, Executive
shall not, directly or indirectly, make any disparaging or negative comments or
criticisms (whether of a professional or personal nature) regarding Company or
Executive’s relationship with Company or the termination of such relationship.

    10.

FUTURE COOPERATION

   

During and at any time after Executive’s employment with Company, Executive
will, upon reasonable request of Company or its designee, respond to inquiries
and cooperate with Company in connection with the transition of his duties and
responsibilities for Company and be reasonably available at mutually convenient
times, with or without subpoena, to be interviewed, review documents or things,
give depositions, testify, or engage in other reasonable activities in
connection with any litigation, investigation or other matters that Executive
then has or may have knowledge of by virtue of his employment by or service to
Company. Company will reimburse Executive for reasonable out-of-pocket costs
incurred as a result of his compliance with his obligations hereunder, and, with
respect to cooperation provided during any period for which Executive is not
receiving payments under Section 8(b), Company shall compensate Executive at an
hourly rate comparable to his regular salary rate in effect as of the
Termination Date. Nothing in this Agreement is intended to affect the substance
of any testimony or other assistance that Executive is asked to provide and
Executive agrees to provide complete and truthful testimony and to otherwise
assist Company or its affiliates in light of and in full compliance with all
applicable laws. Nothing in this Agreement shall interfere with Executive’s
right to cooperate or participate in an investigation or proceeding conducted
by, or report a possible violation of law or regulation or make other
disclosures to the Equal Employment Opportunity Commission, Securities and
Exchange Commission, Department of Justice, any agency Inspector General or any
other governmental or law enforcement agency or entity.

7

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------

Exhibit 10.20

[exhibit10-20x1x1.jpg]


11.

SECTION 409A

   

This Agreement and the payments and benefits provided hereunder are intended to
satisfy, or be exempt from, the requirements of Internal Revenue Code Sections
409A(a)(2), (3) and (4), including current and future guidance and regulations
interpreting such provisions (“Section 409A”), to the maximum extent possible,
whether pursuant to the short-term deferral exception, the involuntary
separation pay plan exception, or otherwise. To the extent Section 409A is
applicable to this Agreement or the payments or benefits provided hereunder, it
is intended that this Agreement and such payments and benefits comply with the
deferral, payout and other limitations and restrictions imposed under Section
409A. Notwithstanding anything in this Agreement to the contrary, this Agreement
and the payments and benefits provided hereunder shall be interpreted, operated
and administered in a manner consistent with such intentions. Without limiting
the generality of the foregoing, if and to the extent required to comply with
Section 409A, (i) each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments; (ii) any
expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year, the reimbursement
of an eligible expense shall be made no later than the end of the year after the
year in which such expense was incurred, and the right to reimbursement shall
not be subject to liquidation or exchange for another benefit; and (iii) no
payment or benefit required to be paid under this Agreement on account of a
termination of Executive’s employment shall be made unless and until Executive
incurs a “separation from service” within the meaning of Section 409A. If
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting Executive to
the imposition of any additional tax under Section 409A, amounts that would
otherwise be payable under this Agreement during the six-month period
immediately following a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) shall not be paid during such period, but shall instead be
accumulated and paid in a lump sum on the first business day following the
earlier of (a) the date that is six months after the separation from service or
(b) Executive’s death.

    12.

MISCELLANEOUS


(a)

Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Minnesota without giving effect to any choice or conflict
of law provision or rule, whether of the State of Minnesota or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Minnesota.

    (b)

Jurisdiction and Venue. Executive and Company consent to jurisdiction of the
courts of the State of Minnesota and/or the federal district courts of the
District of Minnesota for the purpose of resolving all issues of law, equity, or
fact, arising out of or in connection with this Agreement. Any action involving
claims for interpretation, breach or enforcement of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Minnesota and hereby waives any
defense of lack of personal jurisdiction or inconvenient forum.

8

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------

Exhibit 10.20

[exhibit10-20x1x1.jpg]


(c)

Assignment. This Agreement shall be binding upon Executive, Executive’s heirs
and Executive’s personal representative or representatives, and upon Company and
its respective successors and assigns. Executive hereby consents to the
Agreement being enforced by any successor or assign of the Company without the
need for further notice to or consent by Executive. Neither this Agreement nor
any rights or obligations hereunder may be assigned by Executive.

    (d)

Entire Agreement. This Agreement contains the entire agreement of the parties
and supersedes any prior written or oral agreements or understandings between
the parties; provided, however, that nothing in this Agreement is intended to,
and does not, supersede, replace or modify any of the rights or obligations that
either Executive or Company has under the terms and conditions of the Purchase
Agreement or any documents ancillary to the Purchase Agreement. No modification
of this Agreement shall be valid unless in writing and signed by the parties,
relating to the subject matter of this Agreement, unless otherwise noted herein.

    (e)

Survival. The terms of this Agreement that by their terms survive termination of
the Employment Term, including without limitation Sections 4 through 10, shall
survive the expiration or termination of the Employment Term and the termination
of Executive’s employment with Company for any reason, whether such termination
is at the initiative of Executive or Company.

    (f)

Execution. This Agreement is not effective unless fully executed by both
parties. This Agreement may be executed in counterparts, a counterpart
transmitted via electronic means, and all executed counterparts, when taken
together, shall constitute sufficient proof of the parties’ entry into this
Agreement. The parties agree to execute any further or future documents which
may be necessary to allow the full performance of this Agreement.

    (g)

No Waiver. The failure of a party to require performance of any provision of
this Agreement shall not affect the right of such party to later enforce any
provision. A waiver of the breach of any term or condition of this Agreement
shall not be deemed a waiver of any subsequent breach of the same or any other
term or condition.

    (h)

Reasonable Restrictions; Severability. Company and Executive agree that the
restrictions contained in Sections 4, 5 and 6 are material terms of this
Agreement, reasonable in scope and duration and are necessary to protect
Company’s Confidential Information, goodwill, specialized training expertise,
and legitimate business interests. If any such restrictive covenant is held to
be unenforceable because of the scope, duration or geographic area, the parties
agree that the court or arbitrator may reduce the scope, duration, or geographic
area, and in its reduced form, such provision shall be enforceable. Subject to
the permissible modification identified in the prior sentence, if any provision
of this Agreement shall, for any reason, be held unenforceable, such
unenforceability shall not affect the remaining provisions hereof, except as
specifically noted in this Agreement, or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law. Executive agrees that no bond will be required if an
injunction is sought to enforce any of the covenants previously set forth
herein.

9

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------


Exhibit 10.20

[exhibit10-20x1x1.jpg]


(i)

Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not control the meaning of any provision hereof.

[signature page follows]

10

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------


Exhibit 10.20

[exhibit10-20x1x1.jpg]


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date set
forth above:

EXECUTIVE:

/s/ Edward Haft
Edward Haft

COMPANY:

/s/ Michelle Coleman   SunOpta, Inc.  

By: Michelle Coleman
Its: CHRO

11

  Initials:   Company: MSC   Executive: EH

--------------------------------------------------------------------------------